Name: COMMISSION REGULATION (EC) No 1935/96 of 8 October 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 9 . 10 . 96 EN Official Journal of the European Communities No L 255/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1935/96 of 8 October 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EC) No 1 121 /96 (3), fixes the indicative quantities laid down for the issue of export licences from 1 July to 30 September 1996 other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission, the indicative quantities have been exceeded in the case of tomatoes, hazelnuts in shell , table grapes, apples, peaches and nectarines; Whereas as a consequence a rate of refund which is lower than the indicative rate should be fixed for tomatoes, hazelnuts in shell , table grapes, apples, peaches and necta ­ rines under licences without advance fixing of the refund applied for between 1 July and 30 September 1996, HAS ADOPTED THIS REGULATION: Article 1 The rates of refund applying to export licences without advance fixing of the refund as referred to in Article 5 of Regulation (EC) No 1488/95 and applied for between 1 July 1996 and 30 September 1996 shall be as fixed in the Annex hereto . The above subparagraph shall not apply to licences applied for in connection with food aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multi ­ lateral trade negotiations. Article 2 This Regulation shall enter into force on 9 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6 . 1995, p. 68 . (2) OJ No L 280, 23 . 11 . 1995, p . 30 . P) OJ No L 149, 22. 6 . 1996, p. 11 . No L 255/2 EN Official Journal of the European Communities 9 . 10 . 96 ANNEX Reduction coefficients for quantities applied for and rates of refund applicable to licences without advance fixing of the refund applied for between 1 July and 30 September 1996 Product Rate of refund (ECU/tonne net) Tomatoes 24,57 Shelled almonds 77,90 Hazelnuts in shell 76,07 Shelled hazelnuts 175,60 Walnuts in shell 112,90 Oranges 88,60 Lemons 108,70 Table grapes 19,57 Apples 31,55 Peaches and nectarines 13,85